Citation Nr: 1510227	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the issue for further development in February 2012, April 2013, and April 2014.  That development was completed, and the case was returned to the Board for appellate review.


FINDING OF FACT

Additional right shoulder disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. §1151 for additional disability of the right shoulder claimed as due to VA hospital care have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

The Veteran was provided with notice which met these requirements in correspondence dated June 2007.  VA has thus met its duty to notify with respect to the issue on appeal.

The Board also finds that VA's duty to assist has been satisfied.  VA and private treatment records have been associated with the file, in addition to lay statements from the Veteran.  The Veteran was also afforded the opportunity to present testimony at a hearing before the Board.  The Board recognizes that the Veteran  submitted a statement in January 2015, requesting that all new evidence from the Muskogee VA Medical Center be associated with the claims file, as he has undergone both an MRI and surgery since his appeal began.  However, as will be further discussed below, the claim for compensation under 38 U.S.C.A. § 1151 hinges on whether there was additional disability caused by VA hospital care and whether or not there was fault on the part of VA in the provision of such care.  As the claims file contains sufficient medical evidence from both before and after the Veteran's June 2006 VA hospital care to determine whether there was additional disability following such care, records demonstrating the current severity of the Veteran's right shoulder disability would not lend additional support to the Veteran's claim.  Additionally, as will be discussed further below, the Board does not find fault on VA's part with regard to the hospital care provided, and therefore, even were the outstanding VA treatment records somehow able to demonstrate additional right shoulder disability, entitlement to the benefits sought would still not be warranted.  Because remand would only result in additional delay without having a reasonable chance of benefiting the Veteran's claim, the Board finds it unnecessary in the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran has been provided with VA examination and medical opinion about the nature and etiology of his right shoulder disorder.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Pursuant to the Board's April 2014 remand directives, the Veteran was provided with a supplemental VA examination and opinion in July 2014 and supplemental VA medical opinion in November 2014.  The VA examiners conducted an in-depth review of the claims file and provided sufficient detail to assess the merits of the Veteran's claim under the relevant legal framework.  The medical opinions were rendered by  medical professionals, and the associated reports reflect review of the Veteran's prior medical records.  The opinions further included descriptions of the history and symptoms for the claimed right shoulder pathology and demonstrated objective evaluations.  The medical reviewers were able to assess the nature, onset date, and etiology of the appellant's claimed right shoulder pathology.  As the examiners sufficiently addressed the questions posed by the Board in its April 2014 remand, the Board finds there has been substantial compliance with that order, and remand on that basis is unnecessary.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II.  Claims for Compensation under 38 U.S.C.A. § 1151

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant; the claim for compensation under 38 U.S.C.A. § 1151 must be denied. 

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment. See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence on the part of the VA would generally have to be shown for a claimant to obtain compensation under the statute.  This amendment, however, does not apply to claims filed prior to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. § 1151 claim was filed in May 2007, the amended statute must be applied.  Id.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

III.  Background

The Veteran claims entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of a right shoulder disorder that he contends resulted from treatment at a VA facility.  Specifically, the Veteran has alleged that he injured his right shoulder when he fell getting out of the shower during a brief stay at the Dallas VA Medical Center (VAMC) for a cardiac catheterization in June 2006.

In a November 1998 VA primary care note, tenderness was noted in the anterior shoulders bilaterally.  In a July 1999 VA telephone encounter note, the Veteran described right shoulder pain of a 7/10 severity for the past three to four months, which had become worse during the last six weeks.  A May 2000 VA physical therapy note states that the Veteran had chronic adhesive capsulitis in both shoulders.  Following physical examination, the physical therapist assessed limited right shoulder range of motion but not in capsular pattern.

A September 2003 VA right shoulder X-ray report showed no significant abnormality of the shoulder joint.  The Veteran was noted to have a clinical history of right shoulder pain and small mass under the right shoulder.

June 2006 notes from the Dallas VAMC document that the Veteran expressed that he fell in the shower room and hit his right elbow and right shoulder.  The resident nurse did an initial assessment and no bruising or swelling was noted, but the Veteran expressed that it hurt to lift up his arm over his shoulder.  An internal medicine note from the same day documented right shoulder with limited range of motion, with the Veteran unable to extend his arm above the level of his head.  There was no edema, internal rotation and motor strength were intact, and peripheral pulses including right radial were 2+.  X-rays taken of the right shoulder found not fractures or dislocations, with the joint spaces maintained and normal motion noted.

A VA physical therapy consult note from October 2006 documents an evaluation for right shoulder pain from fall.  The Veteran described multiple functional limitations and pain of an 8/10.  Shoulder flexion, extension and abduction were shown to 45 degrees, and shoulder external rotation of 90 degrees.  The physical therapist noted that he asked the Veteran to remove his shirt before testing, and saw the Veteran get his right shoulder to at least 90 degrees bringing his shirt over his head, but that when the Veteran saw him return, he suddenly dropped his right upper extremity to his side.  The physical therapist wrote in his assessment that the Veteran's behaviors during testing were seemingly exaggerated, especially in view of his observation.  Findings included signs and symptoms suggestive of rotator cuff tendonitis and rotator cuff impingement.

Additional VA treatment notes from June 2006 and April 2007 noted the Veteran's complaints of right shoulder pain.  An October 2006 note included an assessment of right shoulder pain and limited active range of motion possibly secondary to impingement syndrome, with X-ray negative for fracture.  In May 2007, it was noted that the Veteran was undergoing physical rehabilitation, and the examiner listed an assessment of complete loss of active right shoulder flex/abduction following slip and fall in June 2006, indicating probable rotator cuff tear.

The Veteran was afforded a VA examination in September 2007 which described the nature of his right shoulder disorder.  The Veteran reported daily mechanical right shoulder pain with flare-ups with attempts to raise his hand over the right shoulder.  A report of a MRI performed in October 2007 included impressions of supraspinatus tendinitis with small internal tears of the tendon and chronic inflammatory changes of the long head of the biceps tendon.

Additional VA treatment records note the Veteran's continued complaints of pain throughout the duration of the appeal period.

At the March 2011 Board hearing, the Veteran testified that after taking a shower, he came out without shoes and fell.  The Veteran stated that the bathroom floor had tacks in it and was pretty good.  He stated that his right shoulder had not been the same since, and x-rays taken immediately after his fall showed small tears in the tendons of his rotator cuff.

A September 2012 private shoulder clinic record included a provisional diagnosis of rotator cuff (capsule) sprain or strain.  VA x-ray findings from August 2012 noted a bony spur on the inferior aspect of the right acromium and right distal clavicle could contribute to rotator cuff tear.  Mild to moderate degenerative arthritic changes were noted for both shoulders, with subchondral cyst formation noted in heads of both humeri.  The record noted that shoulder joint wear and tear was moderate and there was also the possibility of rotator cuff injury.  

The Veteran was provided with another VA examination in October 2012.  The Veteran was diagnosed with degenerative joint disease of both shoulders, and tendonitis, supraspinatus tendon with small tears of the right shoulder.  The Veteran gave a history of admission to the VAMC, and stated that he had taken a shower and that when he walked out of the shower/bathroom, he slipped on the floor and landed on his right side, injuring his right shoulder.  There was no history of the floor being wet or of an impediment in the doorway or on the floor that had been left there by a VA employee.  There was no report of the fall occurring while being helped, aided, or treated by a VA employee.  The Veteran stated that he slipped, and the examiner noted that whether it was because of walking on wet feet that he had not properly dried or if he tripped on his towel, it would appear from the Veteran's report that it was an accident with no one at fault.  The examiner noted that a review of the claims file showed that the Veteran stated that he was helped up by a nurse and later was taken for x-rays of the shoulder.  The VA examiner concluded that, based on the history given by the Veteran and the account given in the claims file, the Veteran's right shoulder injury was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care at the Dallas VAMC in June 2006, but rather to an accident in which the Veteran with wet feet slipped on a dry floor and was given appropriate care after the accident.

An additional VA medical opinion was provided in June 2013, following remand by the Board.  The June 2013 VA examiner stated that a review of the Veteran's VA treatment records did not indicate any additional disability or treatment for the right shoulder.  He noted that x-rays taken on the day of the June 2006 fall were interpreted as normal and that a 2007 MRI indicated findings of supraspinatus tendinitis with small internal tears of the tendon and chronic inflammatory changes of the long head of the biceps tendon.  X-rays of both shoulders in December 2007 and in 2012 indicated chronic changes with degenerative joint disease of both shoulders.  The examiner concluded that with the findings being similar for both shoulders, it is more likely than not that the shoulder condition is due to causes other than the Veteran's fall at the Dallas VAMC and more likely than not due to chronic changes of aging.

Following another Board remand, the Veteran was provided with another VA examination in July 2014.  The Veteran reported an onset of pain in the right shoulder with his fall out of the shower area while he was under the care of the Dallas VAMC.  The Veteran stated that it was not anybody's fault, but that his feet were wet while the floor was dry.  The VA examiner stated that the care provided by the Dallas VAMC could not be critiqued by her because this is a tort claim issue.

In November 2014, a VA medical opinion was provided.  The reviewing physician carried out a thorough review of the Veteran's VA medical records, and provided an opinion that the Veteran's right shoulder disorder, variously diagnosed as severe right shoulder impingement syndrome, degenerative joint disease, tendonitis, supraspinatus tendon with small tears of the right shoulder, and limited right shoulder range of motion less likely than not represented additional disability due to the Veteran's fall and subsequent care at the Dallas VAMC in June 2006.  The physician noted that prior to his fall, the Veteran was evaluated on consultation for complaints of right shoulder pain with a presumptive diagnosis of bilateral adhesive shoulder capsulitis.  He also noted that July 1997 x-rays of the shoulder showed degenerative changes seen in both glenohumeral and acromioclavicular joints.  The reviewing physician concluded that based on the medical evidence of record, the Veteran had right shoulder disabilities that pre-exited his June 2006 fall and there was no permanent worsening of the right shoulder because of the fall. 

IV.  Analysis

As an initial matter, the Board notes that each of the VA medical opinions provided with regard to the question of whether the Veteran has additional disability caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA contains flaws of reasoning or evidentiary considerations that would render them inadequate on that element of the claim.  In the most recent VA medical opinion, although the reviewing physician engaged in an in-depth review of the evidence, his conclusion that there was no permanent worsening of the right shoulder disability due to the June 2006 fall was, at least in-part, based on a misinterpretation of a July 1997 x-ray report.  The July 1997 x-ray was of the left shoulder only, and the notation that degenerative changes were seen in "both" glenohumeral and acromioclavicular joints seems to be referencing the involvement of both joints, as opposed to involvement of the bilateral shoulders.  While the Board could remand once again in attempts to obtain a well-supported opinion on this element, another requirement for compensation under 38 U.S.C.A. § 1151 is dispositive in this case.  Because of this, even were a future examiner to determine that additional disability resulted from the June 2006 fall, the Veteran's claim would still fail.  

As noted above, for claims for compensation under 38 U.S.C.A. § 1151 filed after October 1, 1997, the claimant is required to show fault or negligence in medical treatment.  In this case, the Veteran has consistently stated that, while at the Dallas VAMC facility in June 2006, he slipped and fell after exiting the shower with wet feet and stepping onto the dry floor.  By the Veteran's accounts, and documentation in the VA treatment records, a resident nurse conducted an assessment of the shoulder and x-rays were performed immediately following the Veteran's reported incident.  As noted by the October 2012 VA examiner, there was no history of the floor being wet or of an impediment in the doorway or on the floor that had been left there by a VA employee.  There was no report of the fall occurring while being helped, aided, or treated by a VA employee.  The Veteran states that he slipped, and the examiner noted that whether it was because of walking on wet feet that he had not properly dried or if he tipped on his towel, it would appear from the Veteran's report that it was an accident with no one at fault.  The Board gives the October 2012 VA examiner's conclusion that the Veteran's right shoulder injury was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care at the Dallas VAMC in June 2006, but rather to an accident in which the Veteran with wet feet slipped on a dry floor and was given appropriate care after the accident significant weight, as the examiner clearly laid out the reasoning for his conclusion, and considered the Veteran's lay statements regarding the incident.  

As there is no contradictory evidence in the claims file, and the Veteran himself does not assert that the June 2006 incident and any resulting injury was due to any fault on behalf of VA (e.g. telling the July 2014 VA examiner that his fall was not anybody's fault), a preponderance of the evidence demonstrates that the proximate cause any additional right shoulder disability was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  Additionally, the circumstances of this case are not such that one would expect informed consent to come into play, as the hospital care at issue involves the provision of amenities in preparation for treatment (i.e. making a shower available) as opposed to the provision of examination or treatment.  That notwithstanding, it is common sense that a slip and fall is a risk assumed by one exiting a shower with wet feet, and is one a reasonable person, not to mention a reasonable physician, would foresee.  As such, it cannot be described as an "event not reasonably foreseeable." 

For the foregoing reasons, the Board finds that the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


